Case 6:19-cv-00279-JDK-JDL Document 39 Filed 03/02/21 Page 1 of 1 PageID #: 586




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

MICHAEL D. FAGANS, #2211624,               §
                                           §
     Petitioner,                           §
                                           §
v.                                         §     Case No. 6:19-cv-279-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §

                                FINAL JUDGMENT
       The Court, having considered Petitioner’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that this petition for a writ of habeas corpus is DISMISSED

 WITH PREJUDICE. A certificate of appealability is DENIED. All pending motions

 are DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

       So ORDERED and SIGNED this 2nd day of March, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
